Citation Nr: 0311191	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-38 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound to the right hand.


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
May 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
In February 1999, the veteran appeared at the RO in 
Huntington, West Virginia, and testified at a 
videoconference hearing with the undersigned, sitting in 
Washington, DC.  During the hearing, the veteran withdrew 
his claims of entitlement to service connection for a dental 
disorder and for a disorder of the left foot and ankle.

In a May 1999 decision, the Board denied the veteran's 
claims of entitlement to service connection for a disorder 
of the right foot and ankle, bilateral hearing loss, and for 
multiple disorders, to include a skin disorder (claimed as 
chloracne), boils and tumors, numbness and weakness of the 
lower extremities, abdominal pain, a liver disorder, urinary 
tract infections, and a lung disorder, all claimed as due to 
exposure to Agent Orange.  Further, at that time, the Board 
determined that it had no jurisdiction to consider the 
veteran's claims of entitlement to service connection for a 
dental disorder and a disorder of the left foot and ankle, 
because he had filed a request for withdrawal of the 
substantive appeal.  Finally, the Board remanded the 
veteran's claims of service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and an evaluation in excess of 20 percent 
for residuals of a gunshot wound of the right hand.

Thereafter, in May 2001, the RO granted service connection 
for PTSD, and awarded a 50 percent disability evaluation.  
In an April 2003 written argument to the Board, the 
veteran's representative listed an increased rating for PTSD 
as an issue presented for review.  However, such argument 
presented to the Board does not constitute a notice of 
disagreement (NOD).  See Nacoste v. Brown, 6 Vet. App. 439, 
440 (1994) (holding that the statutory language of 38 
U.S.C.A. § 7105(b)(1) requires that NOD be filed with the 
agency of original jurisdiction).  Further, an NOD must be 
filed with the RO within one year from the date of the 
notice of the determination.  See 38 U.S.C.A. § 20.302.  
Moreover, the RO notified the veteran of its determination 
in a letter dated May 15, 2001, and provided him with a 
supplemental statement of the case (SSOC) as to that matter 
within days after.  In the May 27, 2001, letter from the RO 
that accompanied the SSOC, the RO advised the veteran that, 
if the SSOC contained an issue not included in his 
substantive appeal, he must respond within 60 days to 
perfect his appeal as to the new issue.  The veteran did not 
respond.  Thus, the veteran's representative's statement in 
March 2003 may be construed as a claim for an initial rating 
in excess of 50 percent for PTSD, and that matter is 
referred to the RO for appropriate action.

Also in May 2001, the RO awarded a 30 percent disability 
evaluation for the veteran's service-connected residuals of 
gunshot wound to the right hand.


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
reflects that the veteran's service-connected residuals of a 
gunshot wound to the right hand involve Muscle Group VIII, 
and are currently manifested by subjective complaints of 
pain in the right hand and fingers with objective findings 
of traumatic arthritis involving the right hand and right 
wrist, with residual scarring and limitation of motion of 
the hand and wrist and partial flexion contracture of the 
fourth and fifth fingers at the proximal interphalangeal 
(PIP) joint that is productive of severe injury of that 
muscle group affecting the fingers and wrist.

2.  With respect to the right wrist, the veteran is 
objectively shown to have flexion to 40 degrees, extension 
to 30 degrees with pain and crepitus, radial deviation to 
15 degrees, and ulnar deviation to 15 degrees with pain and 
crepitus.  The right wrist is not shown to be ankylosed.

3.  The objective evidence of record fails to demonstrate 
that the veteran's service-connected disability from a 
gunshot wound of the right hand has caused marked 
interference with employment or necessitated frequent 
periods of hospitalization.

4.  The objective medical evidence presents a reasonable 
doubt as to whether the service-connected residuals of a 
gunshot wound to the right hand, including multiple surgical 
scars over the dorsum of the hand due to previous surgeries, 
with moderate tenderness over the dorsum of the right hand 
at the site of the previous surgery, warrant an increase in 
the disability rating.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for residuals of a gunshot wound to the right hand 
have not been met.  38 U.S.C.A. § 1155, 5100-5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.55, 4.56, 
4.73, Diagnostic Code 5308 (2002) (as in effect before and 
on July 3, 1997).

2.  Giving the benefit of the doubt to the veteran, the 
criteria for a separate 10 percent disability evaluation for 
residuals of a gunshot wound to his right hand, manifested 
by tender surgical scars on the dorsum of the hand, have 
been met.  38 U.S.C.A. § 1155, 5100-5103A, 5106, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reveal that, in December 1970, the 
veteran sustained a through-and-through gunshot wound to his 
right hand as a result of the accidental discharge of his 
weapon.  He underwent debridement of the palmar and dorsal 
aspects of the right hand.  The clinical records describe 
extensive destruction deep in the palm.  The superficial and 
deep tendons to the ring finger were frayed and extensively 
stained with powder but were intact.  The ulnar nerve was 
intact.  There was extensive debris about the median nerve 
that was dissected away and debrided.  There was a fracture 
of the base of the ring metacarpal and multiple carpal 
bones.  The wound was copiously irrigated during the 
debridement and then felt to be completely clean of necrotic 
tissue and debris in the palmar aspect.  There was extensive 
debridement on the dorsum of the hand and into the dorsum of 
the forearm with multiple tiny bony fragments throughout the 
dorsum of the hand's subcutaneous tissue.  The extensor 
tendons were intact.  The dorsal wound was irrigated, 
cleaned, and dressed.  The veteran was returned to the 
recovery room in excellent condition.  

The next week, still in December 1970, the veteran underwent 
wound exploration and delayed primary closure for the 
gunshot wound of his right hand.  The dorsal and volar 
wounds were explored and considered exceedingly clean.  They 
were irrigated, inspected, and closed.  According to an 
orthopedic clinic entry dated in early January 1971, the 
veteran's hand was totally healed and his nerves were 
functioning.  When seen on March 17, 1971, it was noted that 
the veteran's hand continued to improve remarkably.  The 
veteran was discharged from service in May 1971.

In April 1972 the veteran filed a claim for disability 
benefits and, in June 1972, the RO granted service 
connection for residuals of a gunshot wound to the right 
hand and awarded a 10 percent disability evaluation.

In November 1972, the veteran underwent VA orthopedic 
examination.  According to the examination report, at that 
time he was employed at a construction company.  He 
complained that his third and fourth fingers did not fully 
extend, they ached, and his hand swelled.  The bones in the 
back of the his hand ached, and when his hand was bent back 
it hurt in the wrist.  The veteran complained that his last 
two fingers did not straighten, and he was unable to make a 
fist.  He was unable to grip anything or lift heavy objects.  

Clinical examination findings revealed a long, longitudinal 
scar, 41/2 inches long, from the dorsum of the distal forearm 
to the distal end of the fourth metacarpal, described as a 
surgical scar for tendon bone and bone graft procedures.  
There was a slight depression in the dorsum of the hand.  
There was some deformity of the carpal bones lateral to the 
scar.  On the palmar surface of the hand there was a 
vertical 4-inch Z-plasty-type scar from about the wrist 
crease to the proximal palmar crease.  Marked callous 
formation in the palm of the hand overlying the head of the 
third and fourth metacarpals was noted.  Flexion of the 
fourth metacarpophalangeal (MCP) joint was to about 80 
degrees, and of the fifth MCP joint was to about 70 degrees.  
The tip of the little finger lacked 1 inch from touching the 
palm, and the tip of the ring finger lacked about 1/4" from 
touching the palmar crease.  The remaining fingers and thumb 
closed adequately.  It was noted that, in extension, there 
was hyperextension of the fourth and fifth metacarpal 
joints; extension of the proximal IP (interphalangeal) joint 
of the fourth finger lacked 30 degrees, and the little 
finger lacked 40 degrees.  There was slight loss of 
extension of the distal IP joint of the little finger, and 
normal extension of the distal IP joint of the ring finger.  
The knuckles were normal when the fingers were fully flexed 
passively.  

Additionally, dorsiflexion of the right wrist lacked about 
10 degrees from full extension.  Palmar flexion was normal, 
and ulnar and radial deviation was normal.  The veteran 
picked up a paper clip, pencil, and flashlight without 
difficulty.  The fingertip touch was normal as between the 
thumb and all the other fingertips.  Grip with the thumb and 
first two fingers was normal, and poor with the ring and 
little fingers.  An X-ray of the right hand was requested.  
The diagnosis was residuals of gunshot wound to the right 
hand with limitation of motion of the ring and little 
fingers and wrist.

In December 1972, the RO awarded a 20 percent disability 
evaluation for the veteran's service-connected right hand 
disability, under Diagnostic Code 5308.

Private medical records, dated from 1975 to 1987, reflect 
the veteran's complaints of and treatment for several 
accidental and occupational injuries to his right hand and 
fingers. 

VA medical records, dated from March to November 1989, 
reflect that the veteran had suffered a comminuted fracture 
of the 4th metacarpal, a tightness of the extensor of the 
mid fingers and flexion again of the little finger and right 
finger, and was unable to tolerate flexion.  He was unable 
to tolerate any attempted total straightening of the ring or 
little finger.  The record indicates he had what appeared to 
be a superimposed Dupuytren's contracture over the palmar 
surface of the ring and little fingers.  Results of an 
electromyography and nerve conduction studies were normal.  
When seen in October, the veteran's right hand had a 35-
degree limitation of dorsiflexion.

Private medical records reveal treatment for a work-related 
injury to the veteran's right little finger in June 1991.  
An X-ray taken at the time showed no gross acute fracture.

A January 1993 VA outpatient medical record reflects the 
veteran's complaints of right hand pain, and that he was 
referred to the orthopedic clinic.  A June 1993 private 
medical record reflects his complaints of low back pain and 
right arm and shoulder pain.  

Private medical records, dated from March to July 1994, 
reveal that the veteran had sustained a work-related injury 
when a rock fell on his right hand.  A March 1994 treatment 
record indicates that he had some abrasions on the top of 
his hand, with deformity at the wrist area.  It was noted 
that he had old wound residuals of the hand.  There was an 
irregular healed fracture of the fourth metacarpal, with 
some carpal changes.  X-rays did not show dislocation, but 
the veteran had tenderness and soreness over the MCP joint 
of the little and ring finger area, with no obvious fracture 
seen there.  He was placed in a volar splint.  When seen the 
next week, his finger looked better and was moving, the 
swelling was down, and he was able to return to work.  An 
April 1994 X-ray of the right hand showed an old healing 
fracture of the right 4th metacarpal, with no change in the 
last month.  A July 1994 X-ray of the right hand included an 
impression of a healed fracture of the right 4th metacarpal, 
with no change since April 1994.   

In October 1994, the RO received the veteran's claim for an 
increased rating for his service-connected residuals of a 
gunshot wound to the right hand. 

According to an October 1994 written statement, J. DLP, 
M.D., examined the veteran that month in conjunction with a 
disability claim.  It was noted that the veteran had 
sustained a gunshot wound to the right hand with fractured 
bones in service, for which surgery was performed.  In June 
1991, he had injured his right little finger in a work-
related incident and was diagnosed with a soft tissue injury 
of the right little finger.  In March 1994, he had injured 
his right hand while working, when a rock fell on it.  It 
was noted that he had worked in the mining industry for 
twenty years, but was not currently working due to a recent 
low back injury.  Pertinent clinical findings revealed bony 
protuberances in the area of the fourth and fifth 
metacarpals.  There was a well-healed, curvilinear, surgical 
scar at the dorsal aspect of the hand, along the fourth 
metacarpal, extending into the web space of the fourth and 
fifth digits.  There was some limitation of motion of the 
right wrist at dorsiflexion to 45 degrees; volar flexion was 
normal; and flexion of the distal interphalangeal joints of 
the ring finger was to 45 degrees.  Testing grip with a 
Jamar dynamometer showed 40# psi on the right and 65# psi on 
the left.  It was noted that the veteran was normally right-
handed.  X-rays of the right hand disclosed a well-healed 
fracture of the proximal fourth metacarpal, with exuberant 
dorsal callus formation.  Diagnoses included soft tissue 
injury of the right hand, superimposed on an old gunshot 
wound with fracture of the fourth metacarpal, and residual 
limitation of function of the ring and little fingers.

A December 1994 VA medical record reflects the veteran's 
complaints of right hand pain.

VA medical records, dated from October 1995 to March 1996, 
indicate that, when seen in October, the veteran had 
complained of chronic right hand pain associated with his 
service-connected gunshot wound residuals.  Clinical 
findings revealed right-hand trigger finger of the fourth 
and fifth fingers, with old injury and no swelling.  

A December 1995 VA consultation record indicates that the 
veteran had undergone open reduction and internal fixation 
of the right hand and wrist after his gunshot wound in 
service.  He complained of difficulty with right wrist 
motion.  He was back at work after not working for the past 
twenty months due to a back injury.  On examination, he 
lacked motion of his right hand and wrist.  He lacked full 
flexion of the right little finger.  He had active flexion 
of the proximal interphalangeal joint and DIP (distal 
interphalangeal) joint of the right little finger.  He had 
normal sensation of the right ring finger, but appeared to 
have impaired sensation to pinprick of the right little 
finger.  He had a healed scar present on the dorsum of the 
right hand and wrist, including a scar on the volar aspect 
of the right hand.  He had 45 degrees of dorsiflexion and 
55-60 degrees of volar flexion of the right wrist.  He 
lacked full extension of the right little finger PIP joint 
passively by almost 25-30 degrees.  X-rays showed old healed 
fractures of the right ring and little metacarpal, with 
involvement of the carpometacarpal joint of the right hand.  
In the examiner's opinion, the veteran had tenodesis of the 
flexor tendons and possible injury to the digital nerve of 
the right hand.  The clinical impression was old compound 
fracture from gunshot wound of the right hand, with 
tenodesis of the flexor tendons.  Surgery was recommended.

The January 1996 VA medical records include a diagnosis of 
chronic flexion contractures and chronic pain of the right 
hand, post gunshot wound.  The records show that the veteran 
was diagnosed with old injury of the right hand with 
contractures of the right fourth and fifth fingers and right 
carpal tunnel syndrome for which he underwent surgery, 
including tenolysis of the flexor tendons and neurolysis of 
the median nerve with ulnar tendon release.  A preoperative 
record indicates that the examiner did not believe surgery 
would help the veteran's flexion contracture of the right 
little finger.  

February to April 1996 VA medical records indicate that, 
when seen in February after his hand surgery the previous 
month, the veteran was doing fairly well; he had good 
movement of the fingers, except for the little finger, and 
was able to flex them better with intact strength.  The 
clinical impression indicated postoperative carpal tunnel 
syndrome of the right wrist and neurolysis of the medial 
nerve, synovectomy of the flexor tendons, and tenolysis of 
the flexor tendons of the right hand.  

A March 1996 administrative decision from the Social 
Security Administration (SSA) held that the veteran was 
totally disabled and entitled to disability benefits from 
1994, due to herniated discs and back pain.

March 1996 VA medical records reflect that the veteran still 
had numbness in the distribution of the medial nerve and 
appeared to have better sensation in the distribution of the 
ulnar nerve.  He lacked extension of the right ring and 
little fingers which appeared to possibly be related to 
ulnar nerve damage.  Complaints of postoperative carpal 
tunnel syndrome, tenolysis of the flexor tendon, and 
neurolysis of the medial and ulnar nerves were all noted.  
When seen in April 1996, the record shows that the veteran 
was doing fairly well and trying to keep his right little 
finger in progressive flexion, but was best when it was 
completely extendable.  He still had right hand numbness.

A September 1996 VA radiology report reflects old trauma 
involving the base of the 4th metacarpal with increased bone 
density, deformity, and cortical thickening.  A Sharp spur 
was seen projecting from the base of the fourth metacarpal 
bone towards the radial side.  Degenerative changes were 
seen involving the ulnar side of the wrist and the 
carpometacarpal articulations, especially on the ulnar side.  
A flexion deformity was seen involving the proximal 
interphalangeal articulations of the 4th and 5th fingers.  
There was no evidence of acute trauma or any abnormality.  
According to a January 1997 Addendum to that record, along 
with the above-mentioned abnormalities, there was abnormal 
appearance and location of the pisiform bone that appeared 
to be displaced towards the ulnar side, thought to represent 
dislocation or subluxation of that bone.

At his February 1999 Board hearing, and at his February 1996 
personal hearing at the RO, the veteran testified that he 
underwent right hand surgery in January 1996 to try to 
provide movement to his ring and little finger but it was 
unsuccessful.  He said his service-connected right hand 
disability was worse because of scar tissue and that none of 
his fingers touched his palm.  He had constant pain and 
swelling with frequent flare ups.

In a July 1999 written statement, G.C., M.D., said he 
examined the veteran in June 1999.  It was noted that the 
veteran worked in the coal mining industry for twenty years 
and was last gainfully employed in February 1995.  The 
veteran had a ten-year history of a progressive lung 
condition and a herniated disk.  He had residuals of a 
gunshot wound to the right hand, with resultant loss of full 
extension of the fourth and fifth fingers.  He was right-
handed.  On examination, the veteran's right hand had 70-
degree contraction deformities of the fourth and fifth 
fingers at the proximal PIP joint level.  Grip strength was 
moderately reduced on the right.  Fine manipulation remained 
intact.  The fingers were free of clubbing and the nail beds 
were free of cyanosis.  Sensation to pinprick was intact and 
biceps muscles were equal.  X-rays of the right hand were 
within normal limits.  

Dr. G.C. said the veteran had contraction deformities of the 
proximal PIP joints involving the right fourth and fifth 
fingers associated with a moderate loss of grip strength 
involving the right hand but was free of any neurological 
deficit involving the upper extremities.  The long-term 
prognosis for improvement in the contraction deformities of 
the right fourth and fifth fingers was considered poor.  
According to a Range of Motion Values sheet that accompanied 
Dr. G.C.'s report, right and left wrist dorsiflexion, palmar 
flexion, radial deviation, and ulnar deviation were equal.  
Right grip strength was "3" and left grip strength was 
"5". 

A July 1999 SSA Continuation of Disability record indicates 
that the veteran's primary diagnosis was herniated disc and 
his secondary diagnosis was chronic obstructive lung 
disease.

In March 2001, the veteran underwent VA examinations, 
pursuant to the Board's May 1999 Remand.  According to the 
hand, thumb, and fingers examination report, the examiner 
reviewed the veteran's claims file and noted multiple 
injuries to the veteran's hands and fracture of the fourth 
metacarpal of the right hand, right index finger, and 
pisiform bone, with corrective surgery performed by VA in 
1996.  X-rays showed evidence of old fractures of the fourth 
metacarpal, involving the carpal bones, with traumatic 
changes.  The VA examiner reviewed the December 1970 
clinical records of the veteran's hand surgery that 
described debridement of the palmar aspect and dorsal aspect 
of the right hand.  It involved the fourth metacarpal, and 
it was noted that the hand had been explored into the wrist, 
involving the median nerve.  There were extensive powder 
burns into the palm of the hand that involved the 
metacarpals.  The veteran had incision lines, both flexor 
and extensor surface of the right hand, back into the distal 
radius and ulna, including the wrist of the right hand.  The 
VA examiner commented that the carpal tunnel release surgery 
and neurolysis of the median and ulnar nerve would be 
consistent with injuries as noted in the 1970 surgical 
report.  The extensive changes of the bone structure would 
be consistent with the injuries as described by the 
operating surgeon in 1970; as well as the description of the 
radiologist of the injuries and residual bone changes.

On examination of the right hand, the veteran had flexion 
limitations of the fourth and fifth fingers at the 
metacarpal phalangeal (MP) and PIP joints.  The thumb was 
nontender at the metacarpocarpal joint line.  The MP joint 
had from 0 to 65 degrees of flexion.  The DIP joint had from 
0 to 45 degrees.  The index finger was very tender at the 
metacarpocarpal joint line to palpation of the proximal one 
third of the metacarpal.  The DIP joint was from 0 to 55 
degrees.  On the mid finger, it was very tender at the 
metacarpocarpal joint line with extensor mass noted, firm, 
painful, involving the proximal one third of the third 
metacarpal.  The MP joint had flexion from 0 to 95 degrees.  
The PIP joint had from 0 to 90 degrees and the DIP joint had 
from 0 to 45 degrees.  On the ring finger, the veteran had 
pain to palpation of the metacarpocarpal joint line.  No 
motion was noted.  There was a nodular mass involving the 
proximal one third of the dorsum of the third metacarpal.  
The MP joint had flexion from 0 to 70 degrees, the PIP 
joint, on forced active extension went to 65 degrees.  He 
was unable to make it out to zero.  On passive motion, the 
veteran went to 45 degrees and flexion to 90 degrees with 
pain at extremes of either.  It was very painful from 65 to 
45 degrees.  The DIP joint was from 0 to 35 degrees.  On the 
fifth finger, the little finger, the veteran had pain to 
palpation of the metacarpocarpal joint line.  No motion was 
noted.  There was a nodular mass involving the proximal one 
third of the fifth metacarpal.  He was able to extend 10 
degrees past neutral and flex to 55 degrees with pain on the 
MP joint.  The PIP joint had painful motion, from 55 to 70 
degrees.  It lacked 50 degrees of full extension.  The DIP 
joint was from 0 to 40 degrees.  

Further, on the right wrist, the veteran had 15 degrees of 
radial deviation and 15 degrees of ulnar deviation with pain 
and crepitus noted in either direction.  On flexion, he was 
able to go to 40 degrees.  Extension was to 30 degrees with 
pain and crepitus noted.  The veteran had a 10 cm scar on 
the flexor surface or palmar surface of the right hand, 
involving the majority of the fourth metacarpal and 
extending proximal over the ulnar aspect to just proximal of 
the ulnar head.  On the dorsum of the right hand was a scar 
12 cm long over the fourth metacarpal, extending proximal 
over the radial head.  The VA examiner said that in both 
cases "this [was] palpable in the carpal region to 
palpation."  The scar was skin-toned and there was no 
evidence of ulceration.  

As to the severity of the injury, the VA medical specialist 
opined that the veteran was sincerely lucky to have the 
majority of his hand, considering the potential damage the 
gunshot could have caused at that level.  The VA examiner 
said the operating surgeon's description, the VA 
radiologist's description, and the examination were all 
consistent with injury associated with a gunshot wound.  It 
was noted that the veteran's record reflected other 
injuries, but it was impossible to distinguish the severity 
of increase in injuries that these might have caused, 
considering the severity of injury that a .45 caliber round 
would initially cause.  The VA examiner said the surgery 
that was done to the veteran's hand was consistent with the 
injury that occurred from the gunshot wound and the carpal 
tunnel and neurolysis of the medial and ulnar nerve 
consistent with the gunshot wound, the exploration of he 
hand and wrist, and the residual scarring and the extent of 
gunpowder into the wound as described by the surgeon.  The 
diagnosis was traumatic arthritis involving the right hand 
and right wrist, with residual scarring and limitation of 
motion of the hand and wrist and partial flexion contracture 
of the fourth and fifth fingers at the PIP joints.

Also in March 2001, the veteran underwent a VA peripheral 
nerves examination.  According to the examination report, 
the examiner noted the veteran's multiple fractures of the 
bones of the right hand with repeated surgeries for 
debridement and reconstruction of the trauma with donor 
bones.  It was noted that, despite multiple surgeries, the 
veteran was unable to extend his right small and ring 
fingers, with weakness in grip power of the right hand.  It 
was again noted that, since discharge from service, the 
veteran had reinjured his right hand several times between 
1975 and 1994 and underwent right hand carpal tunnel release 
surgery, synovectomy, and neurolysis of the right hand in 
January 1996.  It was noted that the surgery did not improve 
the veteran's use of his right hand much.  Currently, the 
veteran had numbness of the right hand, associated with 
paresthesia, but not daily.  He had difficulty lifting 
anything heavy with the right hand and was unable to hold 
onto the steering wheel too long while driving with his 
right hand.  He was unable to sleep on the right arm due to 
numbness and paresthesia.   Excessive use of the right hand 
caused some swelling.  The said he veteran used his left 
hand to lift or carry heavy items.  He had persistent 
numbness, weakness, and aches over the right hand, for which 
he was examined.

On examination, the veteran had no drift on forearm 
extension and fair abduction, extension, and flexion of his 
arms.  The strength of his upper extremities was nearly 
normal (4-5/5).  He had moderate weakness in grip power of 
the right hand over the radial side with strength being 
nearly normal (4/5).  He had moderate to severe weakness in 
grip power of the right hand over the ulnar side, with 
strength being 3/5.  He had fair dorsiflexion of the right 
wrist with strength being nearly normal (4-5/5).  There was 
fair extension of the right thumb, with strength being 
nearly normal (4-5/5).  There was mild weakness in flexion 
of the right thumb, with strength being 4/5  The veteran had 
moderate to marked weakness in abduction of the right 
fingers, with strength being 2-3/5.   There was flexion 
rigidity of the right small and ring fingers with flexion at 
90 degrees over the proximal interphalangeal joints while at 
rest, as he was unable to extend his right ring and small 
fingers.  Sensory examination showed decreased sensation 
over the dorsum of the right hand and small right and ring 
fingers.  He had intact pin sensation over the right forearm 
and palm of the right hand.  Deep tendon reflexes showed +2-
3 right triceps jerk, +2 right biceps jerk, and +1-2 left 
biceps and triceps jerk.  There were multiple surgical scars 
and deformity with prominence of the bones noted over the 
dorsum of the right hand due to previous surgeries.  A 
surgical scar was noted over the proximal palmar surface of 
the right hand.  There was no rigidity of the right wrist.  
No Tinel's sign was noted on percussion of the right wrist.  
The veteran had moderate tenderness on pressure over the 
dorsum of the right hand at the site of the previous 
surgery.  He was unable to grip fully with the right hand 
due to difficulty in flexion of his right fingers.  The 
clinical impression was status post gunshot wounds to the 
right hand, with post-traumatic median and ulnar neuropathy 
status post right carpal tunnel release surgery, 
synovectomy, and neurolysis.  

Further, the VA medical specialist commented that the 
veteran still had significant weakness of the right hand, 
especially grip power of that hand.  He was unable to extend 
his right small and ring fingers, and had pain and 
tenderness over the right hand, especially at the dorsal 
aspect where he had multiple hand surgeries.  He had 
residual decreased pin sensation or numbness over the right 
small and ring fingers, as well as dorsum of the right hand.  
The VA examiner believed that most of the veteran's residual 
impairments were related to his initial gunshot wound over 
the right hand, and his associated multiple surgeries.

In an April 2001 rating decision, the RO awarded a 30 
percent disability evaluation for the veteran's service-
connected residuals of gunshot wound of the right hand, 
under Diagnostic Code 5308, effective from October 1994.


II.  Legal Analysis

A.  Veterans Claims Assistance Act

During the pendency of this appeal, the Board notes that, in 
November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute also revised 
the former section 5107(a) of title 38, United States Code, 
to eliminate the requirement that a claimant must come 
forward first with evidence to well ground a claim before 
the Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases that had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's 
duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  The 
new regulations, which in pertinent part are effective as of 
the date of enactment of the VCAA, interpret and implement 
the mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants 
of the status of those efforts, and an enhanced requirement 
to provide a VA medical examination or obtain a medical 
opinion in cases where such a procedure is necessary to make 
a decision on a claim.  The VA examinations obtained in 
March 2001 fulfill these criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish an 
increased rating.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Further, the claims file reflects that in July 2001 the RO 
sent the veteran a letter regarding the VCAA.  A copy of 
that letter was sent also sent to the veteran's accredited 
service representative of record.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (noting that VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (holding that the 
Board must also identify any VCAA notice documents in the 
file).  Neither the veteran nor his representative responded 
to the RO's letter.

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim for an increased rating for his service-
connected residuals of a gunshot wound to the right hand.

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear 
to have been completed to the extent necessary under the 
circumstances.

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA, to the extent it is 
applicable.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that a veteran 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail.  
The Court has also stated, "It is clear that to deny a 
claim on its merits, the evidence must preponderate against 
the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Disability evaluations are determined by the application of 
a schedule of ratings that is based on average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45.  When 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the 
present level of disability is of primary concern. 

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
38 C.F.R. 4.14 (2002); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban 
v. Brown, 6 Vet. App. at 262.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to 
pain supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40. Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on 
movement.  38 C.F.R. § 4.45.  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that, where evaluation is based 
on limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse. Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related 
considerations.  Id.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The schedular criteria for muscle injuries evaluated, as 
well as the provisions of 38 C.F.R. 4.55, 4.56 that relate 
to evaluation of muscle injuries, were revised effective 
July 3, 1997.

The Board has carefully considered the evidence of record in 
light of the applicable rating criteria, and concludes that 
the rating criteria that became effective on July 3, 1997, 
are not, in their practical effect, more favorable to him 
than those in effect prior to that date. Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to a claimant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  See 
Marcoux v. Brown, 9 Vet. App. 289 (1996); see also Karnas v. 
Derwinski, 1 Vet. App. at 308; see also VAOPGCPREC 3-97.

Revised regulations do not allow for their retroactive 
application unless those regulations contain such 
provisions, and may only be applied as of the effective 
date.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
see also McCay v. Brown, 9 Vet. App. 183,187 (1996).  
However, the effective date of any increase in the service-
connected evaluation under the new rating criteria may be no 
earlier than the effective date of the new rating criteria.  
See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000).  
Qualifying this rule is the Court's holding that the Board 
may not apply the revised schedular criteria to a claim 
prior to the effective date of the amended regulations.  See 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

In this case, the revised schedule was not promulgated to 
substantively change the criteria, but rather "to update 
this portion of the rating schedule to ensure that it uses 
current medical terminology and unambiguous criteria."  62 
Fed. Reg. at 30,235.

A review of the pertinent regulations, specifically 38 
C.F.R. 4.73, Diagnostic Codes (DCs) 5307 and 5308, reveals 
no changes in the evaluations granted for the 
classifications of disability from muscle injuries (slight, 
moderate, moderately severe, and severe).

Under the old regulations, effective prior to the revisions 
for rating muscle injuries, the regulations classified 
muscle injuries into four general categories: slight, 
moderate, moderately severe, and severe.  Separate 
evaluations were assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
were evaluated on the basis of the velocity, projector and 
size of the missile which inflicted the wounds; extent of 
the initial injury and duration of hospitalization; the 
therapeutic measures required to treat the disability; and 
current objective findings, such as evidence of damage to 
muscles, nerves and bones which result in pain, weakness, 
limited or excessive motion, shortening of extremities, 
scarring, or loss of sensation.  38 C.F.R. 4.56.

Slight disability of the muscle anticipated a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and return to duty.  A history 
of healing with good functional results without consistent 
complaints of the cardinal symptoms of muscle injury or 
painful residuals was also contemplated.  Objective findings 
of a slight disability included minimal scar, slight, if 
any, evidence of fascial defect, atrophy, or impaired tonus, 
and no significant impairment of function or retained 
metallic fragments. 38 C.F.R. 4.56(a).

Moderate disability of the muscle anticipated a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and 
symptoms, particularly lowered threshold of fatigue after 
average use.  Objective findings included entrance, and if 
present, exit scars indicating a short track of missile, 
some loss of deep fascia or muscle substance or impairment 
of muscle tonus and of definite weakness or fatigue in 
comparative tests.  38 C.F.R. 4.56(b).

A moderately severe disability of the muscles anticipated a 
through-and-through or deep open penetrating wound by a 
small high velocity missile or a large low-velocity missile, 
with debridement, prolonged infection, or sloughing of the 
soft parts, and intermuscular scarring.  There should be a 
history of hospitalization for a prolonged period of 
treatment of the wound in service.  A record of cardinal 
symptoms, such as loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, and evidence of unemployability 
because of inability to keep up work requirements should be 
considered.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups. Objective findings should also include 
indications on palpation of loss of deep fascia, moderate 
loss of muscle substance, or normal firm resistance of 
muscles compared to a sound side.  Tests of strength and 
endurance compared with sound side should demonstrate 
positive evidence of moderately severe loss.  38 C.F.R. 
4.56(c).

A severe muscle disability resulted from a through-and-
through or deep-penetrating wound due to high velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, with intermuscular binding and cicatrization and 
service medical records or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound.  Objective findings may include a ragged, depressed 
and inherent scars indicating wide damage to muscle groups 
in missile track, palpation showing moderate or extensive 
loss of deep fasciae or muscle substance, or soft flabby 
muscles in wound area and abnormal swelling and hardening of 
muscles in contraction.  Tests of strength, endurance, or 
coordinated movements compared with decreased muscles of the 
non-major side indicate severe impairment of function.  38 
C.F.R. 4.56(d).

If present, the following were also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial filling over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electro-diagnostic tests, visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. 4.56(d).

In addition, in rating injuries of the musculoskeletal 
system, attention was first given to the deepest structures 
injured (bones, joints and nerves). A through-and-through 
injury, with muscle damage, was at least a moderate injury 
for each group of muscles damaged.  Entitlement to a rating 
of severe grade was established when there is a history of a 
compound comminuted fracture and definite muscle or tendon 
damage from the missile.  38 C.F.R. 4.72.

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. 4.55,
4.56, and 4.72.  See 62 Fed. Reg. 30,237-240 (1997). For 
instance, 38 C.F.R. 4.72 was removed and the provisions 
contained in that regulation was incorporated into the 
provisions of 38 C.F.R. 4.56.

Under the revised regulations, effective July 3, 1997, 38 
C.F.R. 4.56, governing the evaluation of muscle disabilities 
reflects that, (a) An open comminuted fracture with muscle 
or tendon will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal; (b) A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged; (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe 
or severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. 
4.56(d)(1).

Moderate disability of a muscle anticipates a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one 
or more of the cardinal signs and symptoms, particularly 
lowered threshold of fatigue after average use.  Objective 
findings include some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue.  38 C.F.R. 4.56(d)(2).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a 
small high velocity missile or a large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  There should be a 
history of hospitalization for a prolonged period of 
treatment of the wound with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, and if present, evidence of 
inability to keep up with work requirements.  Objective 
findings should include entrance and exit scars indicating a 
track of a missile through one or more muscle groups.  
Objective findings should also include indications on deep 
palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side.  
Tests of strength and endurance compared with sound side 
should demonstrate positive evidence of impairment.  38 
C.F.R. 4.56(d)(3).

Severe disability of muscles contemplates through-and-
through or deep penetrating wounds due to high velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  There are 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezium 
and serratus in wounds of the shoulder girdle. (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. 4.56(d)(4).

A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  
For compensable muscle group injuries that are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will 
be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. 4.55.

In Myler v. Derwinski, 1 Vet. App. 571, 574 (1991), the 
Court interpreted the applicable regulations as providing 
that a through-and-through muscle wound was to be rated as 
at least of the moderate degree of injury for each muscle 
group injured.  The Court has also held that the regulation 
appeared to require "muscle damage" but specified no 
minimum degree of damage in order for the injury to be of 
moderate degree.  See Beyrle v. Brown, 9 Vet. App. 377, 385 
(1996).

VA regulations also provide that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes painful on 
use must be regarded as seriously disabled.  A little used 
part of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 
C.F.R. § 4.40 (2002).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Degenerative arthritis, including post-traumatic arthritis 
which is established by X ray findings will be rated based 
on limitation of motion of the specific joint involved.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2002).

Extremely unfavorable ankylosis will be rated as amputation 
under the provisions of DCs 5155 and 5156.  Ankylosis is 
considered to be favorable when the ankylosis does not 
prevent flexion of the tip of the finger to within 2 inches 
(5.1 cm.) of the median transverse fold of the palm.  It is 
considered unfavorable when it precludes such motion.  It is 
considered extremely unfavorable when all of the joints of 
the finger are in extension or in extreme flexion or when 
there is rotation and angulation of the bones.  Ankylosis of 
both the metacarpophalangeal and proximal interphalangeal 
joints, with either joint in extension or in extreme flexion 
will be rated as amputation.  38 C.F.R. § 4.71a, note (3) 
preceding DC 5216, and note following DC 5227.

Amputation of the ring or little finger warrants a 10 
percent evaluation and, without metacarpal resection at the 
proximal interphalangeal joint or proximal thereto, a 20 
percent evaluation for each finger is warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5155 and 5156.  Under DC 
5219, unfavorable ankylosis of the ring and little finger of 
the major or minor hand warrants a 20 percent rating.

The veteran's residuals of an gunshot wound to the right 
hand involve Muscle Group VIII, which involves functions 
including extension of the wrist, fingers, and thumb, and 
abduction of the thumb.  In addition, Muscle Group VIII 
involves muscles arising mainly from the external condyle of 
the humerus extensors of the carpus, fingers, and thumb, and 
the supinator.  

The veteran's service-connected disability is presently 
evaluated as 30 percent disabling under DC 5308.  Under that 
code, and with respect to the dominant hand, a 30 percent 
evaluation, the highest rating available, is warranted upon 
a showing of severe impairment.  Id.  The Board observes 
that DC 5309 pertains to Muscle Group IX, involving the 
function of the forearm muscles in grasping movements, 
supplemented by the intrinsic muscles in delicate 
manipulative movements.  A Note in the Rating Schedule 
following this code sets out that the hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc, and that injuries to the hand should be rated 
based upon limitation of motion, with a minimum assignment 
of 10 percent.  See 38 C.F.R. § 4.73, Note following DC 
5309.  The record indicates that the veteran is right-hand 
dominant.

Upon review of the competent and objective medical evidence 
of record, the Board concludes that the currently assigned 
30 percent schedular evaluation for the veteran's residuals 
of a gunshot wound of the right hand is appropriate, and 
that the preponderance of the evidence is against assignment 
of a higher rating under any diagnostic code.  The veteran 
has been shown to have incurred a "severe" muscle injury 
as set forth at 38 C.F.R. § 4.56, above, resulting from his 
gunshot wound in service.  That he sustained a "severe" 
muscle wound is not in dispute.  Moreover, he has been shown 
to be right-hand dominant, and his residuals of a gunshot 
wound to the right hand are limited to Muscle Group VIII and 
perhaps Muscle Group VII (involving flexion of the wrist and 
fingers) and Muscle Group IX (involving the forearm muscles 
and intrinsic muscles of the hand).  See 38 C.F.R. § 4.73, 
DCs 5307 and 5309.  Accordingly, given that the veteran's 
muscle injury essentially involves Muscle Group VIII, and 
that such muscle disability has been characterized as 
"severe" as set forth in the regulations, he was assigned 
the maximum schedular disability evaluation allowable, a 30 
percent evaluation, available under Diagnostic Code 5308.  
DC 5308 does not contemplate assignment of a disability 
rating in excess of 30 percent.

The Board recognizes that the veteran has complained of 
experiencing severe pain and functional impairment 
associated with his service-connected right hand disability.  
However, the Board notes that such symptomatology is 
contemplated in Diagnostic Code 5308.  Inasmuch as the 
veteran experiences functional limitation due to pain and/or 
weakness, the Board observes that, as he is currently 
assigned the highest rating available under the applicable 
rating code, assignment of a higher evaluation for painful 
motion is not for consideration.  See generally 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, supra.  The Board notes further 
that, while Diagnostic Code 5307 contemplates a maximum 40 
percent evaluation for severe injury to that muscle group, 
no examiner has indicated that this group was injured in 
service.  See 38 U.S.C.A. § 4.73, DC 5307.

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a 
joint.  DeLuca v. Brown, 8 Vet. App. at 204-207.  However, 
as noted above, the currently assigned 30 percent evaluation 
under Diagnostic Code 5308 contemplates loss of motion of 
the wrist and fingers.

The Board notes that the medical evidence of record 
establishes that the veteran has complained of pain and 
stiffness of the right hand due to the residuals of the 
gunshot wound.  There is objective evidence of painful 
limited motion of the joints of the right hand and wrist.  
There is objective evidence of traumatic arthritis of the 
right hand.  There is evidence of impaired strength of the 
right hand grip upon VA examinations in March 2001.

However, the Board points out that the disability evaluation 
under Diagnostic Code 5308 contemplates injury to the 
muscles of the right hand, including loss of power, 
weakness, fatigue, and impairment of motion.  The Board 
further points out that the 30 percent rating under DC 5308 
and 38 C.F.R. § 4.56 contemplates the severe impairment 
caused by the residuals of the gunshot wound to the right 
hand.  See 38 C.F.R. § 4.56 (d)(3).  Furthermore, since the 
30 percent rating under Diagnostic Code 5308 is the maximum 
schedular rating applicable, a higher rating based upon 
consideration of functional loss due to pain, etc. is not 
appropriate. Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board notes that the veteran has been objectively shown 
to have loss of range of motion in his wrist and fingers, 
and has experienced loss of grip strength. However, despite 
such findings, his overall disability picture is 
contemplated by the 30 percent evaluation under the 
provisions of Diagnostic Code 5308, that is the maximum 
rating under that criteria.  In any event, the Board has 
considered whether any other diagnostic code that addresses 
the veteran's symptomatology might afford him a disability 
rating in excess of 30 percent.

The Rating Schedule does not provide specific criteria or 
ratings based on limitation of motion of the entire hand.  
However, the Board notes that recent VA examination findings 
included "partial flexion contracture" of the fourth and 
fifth fingers at the PIP joints.  The other fingers are 
objectively shown to have essentially normal to slightly 
decreased range of motion on most recent examination.  The 
applicable rating criteria addressing ankylosis of the 
fingers, 38 C.F.R. § 4.71a, Diagnostic Codes 5216 through 
5223, do not contemplate assignment of a disability rating 
in excess of 30 percent for unfavorable ankylosis of the 
ring and little finger of the major hand.  Further, to the 
extent that recent examiners described partial flexion 
contractures of the PIP joints of the 4th and 5th fingers, 
the Board notes that favorable ankylosis of the ring, and 
little fingers of the major hand provides for at most a 10 
percent evaluation under DC 5222.  See 38 C.F.R. § 4.71a, DC 
5223 and preceding note (3).  While this symptomatology was 
shown on most recent examination, the examiner specifically 
indicated that the veteran's flexion contractures of the 
fourth and fifth fingers were only partial.  Thus, 
evaluating the veteran's disability in this manner would not 
provide him a higher evaluation than that currently 
assigned.

Ratings based on ankylosis of individual fingers, 
particularly fingers other than the thumb, index or middle 
finger, are evaluated under the criteria set forth at 38 
C.F.R. § 4.71a, DC 5227.  Under that code, a 0 percent 
evaluation is assigned for ankylosis of the ring or little 
finger.  A Note accompanying that code section indicates 
extremely unfavorable ankylosis will be rated as amputation 
under Diagnostic Codes 5152 through 5156.  Id.  Here, the 
veteran has been shown to have partial flexion contracture 
of the right ring and little fingers.  However, given that 
he is currently evaluated under DC 5308 for his right hand 
disability, and is assigned a 30 percent evaluation, rating 
his disability under DC 5227 would not result in a higher 
rating.

The Board has also considered whether the veteran has 
experienced loss of range of motion in his right wrist 
sufficient to warrant assignment of a higher rating.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5214 (2002), with respect 
to the dominant hand, a 30 percent evaluation is assigned 
where there is favorable ankylosis in 20 degrees to 30 
degrees of dorsiflexion.  A 40 percent evaluation is 
assigned where there is unfavorable ankylosis in any other 
position, except favorable, and a 50 percent evaluation is 
assigned upon a showing of unfavorable ankylosis of the 
wrist in any degree of palmar flexion, or with ulnar or 
radial deviation.  Under DC 5214, a 50 percent evaluation is 
the highest rating available.

Limitation of motion of the wrist is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5215, which contemplates 
assignment of a 10 percent evaluation where palmar flexion 
is limited in line with the forearm, or where dorsiflexion 
is less than 15 degrees.  Under DC 5215, a 10 percent 
evaluation is the only rating available.  The Board notes 
that the veteran has flexion at 40 degrees that is not shown 
to be limited in line with the forearm.

Upon application of the rating criteria set forth at DCs 
5214 and 5215 to the veteran's objectively demonstrated 
symptomatology, the Board concludes that he is not entitled 
to an increased rating under either code.  The objective 
medical evidence fails to disclose that the veteran 
currently experiences ankylosis, either favorable or 
unfavorable, in his right wrist.  As discussed, the range of 
motion in his wrist is shown to involve 40 degrees of 
flexion, radial deviation to 15 degrees, and 15 degrees of 
ulnar deviation with 30 degrees of extension.  

Normal ranges of motion of the wrist are discussed at 38 
C.F.R. § 4.71, Plate I.  A "normal" range of motion in the 
wrist includes 70 degrees of dorsiflexion, 80 degrees of 
palmar flexion, 20 degrees of radial deviation, and 45 
degrees of ulnar deviation.

Under the standard set forth by the Rating Schedule at Plate 
I, the veteran clearly has significant limitation of motion 
in his right wrist.  He has lost approximately half of his 
range of flexion and more than half of his range of ulnar 
deviation. However, he has not been shown to have ankylosis 
in his right wrist, and assignment of a disability rating 
under DC 5214 is, therefore, not for consideration.  
Moreover, with respect to loss of range of motion, DC 5215 
would not allow for a higher rating.

In addition, while the Rating Schedule does provide for 
assignment of a 70 percent evaluation for loss of use of the 
dominant hand, contrary to the veteran's accredited service 
representative's April 2003 argument, the veteran has not 
been objectively shown to have lost the use of his right 
hand.  See 38 C.F.R. § 4.71a, Diagnostic Code 5125.  
Therefore, inasmuch as the veteran does have effective use 
of the right hand, albeit with pain and weakness, the 
veteran would not be entitled to an assignment of a 70 
percent evaluation on that basis.

The Board acknowledges that the findings of the March 2001 
VA examinations also report complaints of numbness and 
paresthesia.  However, the Board finds that a separate and 
additional disability evaluation is not warranted for these 
findings under the diagnostic codes pertinent to neurologic 
impairment of the radial and ulnar nerves.  See 38 C.F.R. § 
4.124a, Diagnostic Codes 8514, 8516, 8614, 8616, 8714, 8716 
(2002).  The Board finds that the medical evidence of record 
does not demonstrate any other separate and distinct 
manifestations due to the residuals of the gunshot wound to 
the right hand that would warrant a separate and additional 
disability evaluation.  There is no competent evidence in 
this case of severe, incomplete, or complete ulnar or median 
nerve paralysis to warrant assignment of an increased 
evaluation under Diagnostic Codes 8515 or 8516.  The 
evidence indicates that any nerve damage is sensory in 
nature.

The law clearly provides that a muscle injury will not be 
combined with a peripheral nerve paralysis rating of the 
same body part unless the injuries affect entirely different 
functions, 38 C.F.R. § 4.55(a), and generally provides that 
evaluation of the same disability, or the same manifestation 
of a disability under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14.  Here, the function affected is 
the same: difficulty in movement of the right wrist and 
fingers by reason of a gunshot wound to some extent 
affecting bone, muscle, and nerve. Accordingly, separate 
neurologic, muscle, and orthopedic ratings are not in order. 
See 38 C.F.R. §§ 4.14, 4.55(a), 4.56; see Esteban v. Brown, 
6 Vet. App. at 259.  Consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  To this end, the Board finds, as set forth 
above, that no combination of ratings under other codes that 
do not specifically address muscle injury afford the veteran 
a rating in excess of that currently assigned.  The assigned 
disability rating is based on contemplation of wrist and 
hand impairment that affects the veteran's motion and usage.  
Such impairment is fully contemplated under Diagnostic Code 
5308. Therefore the veteran's appeal must be denied to this 
extent.

However, this does not end the Board's discussion.  The 
recent medical evidence also reflects that the veteran's 
service-connected residuals of a gunshot wound to the right 
hand include multiple surgical scars. 

Scars that are superficial and poorly nourished with 
repeated ulcerations warrant a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  Scars that are superficial 
and tender and painful on objective demonstration warrant a 
10 percent rating.  38 C.F.R. § 4.118, DC 7804.  Scars that 
limit the function of any part affected are rated based upon 
limitation of function of the part affected.  38 C.F.R. § 
4.118, DC 7805.

Giving the veteran the benefit of the doubt, the Board finds 
that a separate 10 percent evaluation is warranted for the 
residuals of the gunshot wound to the right hand, under DC 
7804, for superficial scars, tender and painful upon 
objective demonstration.  The recent VA examination included 
medical evidence that establishes that the veteran has 
"multiple surgical scars" over the dorsum of the right 
hand due to previous surgeries.  The March 2001 VA 
peripheral nerves examiner noted a surgical scar over the 
proximal palmar surface of the right hand and moderate 
tenderness on pressure over the dorsum of the right hand at 
the site of the previous surgery.  That VA medical 
specialist also reported pain and tenderness over the right 
hand, especially at the dorsal aspect where the veteran had 
multiple hand surgeries.  Thus, with resolution of 
reasonable doubt in the veteran's favor to this limited 
extent, the Board finds that a separate 10 percent 
evaluation is warranted under Diagnostic Code 7804 for the 
scars of the dorsum of the right hand as a residual of the 
gunshot wound.

The Board specifically finds that the assignment of the 10 
percent evaluation under DC 7804 for the scar of the right 
hand is not duplicative or overlapping of any of the 
symptomatology for which the 30 percent evaluation is 
assigned under Diagnostic Code 5308.  As discussed above, 
the 30 percent evaluation assigned to the residuals of the 
gunshot wound to the right hand under DC 5308 is for the 
weakness in the muscles arising mainly from the residuals of 
the gunshot wound.  The tenderness due to the dorsum 
surgical scars is not contemplated under DC 5308, and is 
not, in fact, pain on motion but tenderness to the touch.  
Thus, the additional 10 percent disability evaluation under 
DC 7804 is warranted, and is not prohibited by 38 C.F.R. § 
4.14 (2002).  See also Esteban v. Brown, supra.

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  There has been no 
showing that the service-connected disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  The medical evidence over the 
last decade pertaining to this issue has consisted of 
examinations and only one hospital record, in January 1996.  
Although the service-connected gunshot wound residuals are 
seriously impairing, they are not shown to have resulted, by 
themselves, in marked interference with employment.  The 
veteran has other disabilities, both organic and inorganic, 
that significantly affect employment.  In fact, SSA awarded 
disability benefits to the veteran due to back problems and, 
more recently, due to a lung disorder, but never due to his 
right hand disability.  The overall disability picture with 
respect to the service-connected gunshot wound residuals of 
the right hand now under consideration does not seem to show 
any significant impairment beyond that contemplated in the 
30 percent rating already assigned under Diagnostic Code 
5308.

In other words, the service-connected gunshot wound of the 
right hand, while undoubtedly disabling, is not shown to 
have resulted in any more than the normal interference with 
employment that such a disability is likely to have, which 
is contemplated in the 30 percent rating assigned under DC 
5308.  The Rating Schedule is designed to compensate for 
average impairments of earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the Rating Schedule] are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  
Unusual or exceptional disability factors are simply not 
shown such as to merit extraschedular consideration in this 
instance.  In the absence of such factors, the Board is not 
required to discuss the possible application of 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that an 
evaluation in excess of the currently assigned 30 percent 
for residuals for a gunshot wound of the right hand must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of.  However, the preponderance 
of the evidence is against the veteran's claim as to an 
increased schedular evaluation for residuals of a gunshot 
wound to his right hand.  See 38 U.S.C.A. § 5107 (old and 
new versions); Gilbert v. Derwinski, supra.  

Furthermore, the Board also finds that, under the benefit-
of-the-doubt doctrine, a separate 10 percent evaluation for 
a tender and painful scar of the right hand as a residual of 
a gunshot wound of right hand is warranted.  The benefit of 
the doubt has been resolved in the veteran's favor to this 
limited extent.  Id.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Code 7804.


ORDER

An initial rating in excess of 30 percent is denied for 
residuals of a gunshot wound to the right hand.

A separate 10 percent disability evaluation is granted for 
tender surgical scars on the dorsum of the right hand as 
residuals of a gunshot wound to the right hand, subject to 
the laws and regulations governing the award of monetary 
benefits.



_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 




-   PAGE  37  -



